EXHIBIT 10.2

 

COMMON STOCK PURCHASE AGREEMENT



THIS COMMON STOCK PURCHASE AGREEMENT (“Agreement”) is entered into and effective
as of November 26, 2008 (the “Effective Date”), by and between YA GLOBAL
INVESTMENTS, L.P. (the “Seller”) and HOMELAND SECURITY CAPITAL CORPORATION (the
“Buyer”).



RECITALS



A.     Seller owns and wishes to sell, 2,043,494 shares of issued and
outstanding Buyer common stock, par value, $.001 per share (the “Shares”).



B.     Buyer desires to purchase the Shares from Seller, and Seller desires to
sell the Shares to Buyer, on the terms and conditions specified herein.



NOW, THEREFORE, in consideration of the covenants, representations and
warranties contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I.
PURCHASE AND SALE



1.1.     Recitals. The recitals to this Agreement are hereby incorporated into
and made a part of this Agreement.



1.2.     Purchase and Sale. Seller shall sell, transfer and deliver to Buyer all
of Seller’s right, title, and interest in the Shares. Except as stated herein,
Buyer’s obligation to purchase the Shares and Seller’s obligation to sell the
Shares shall be irrevocable, absolute and unconditional, subject only to the
terms and conditions of this Agreement.



1.3.     Purchase Terms. In full consideration for the sale, transfer, and
delivery of the Shares, Buyer shall pay to Seller an amount equal to $178,655.21
(the “Purchase Price”). On the Closing Date (as defined below), Buyer shall pay
Seller the amount of the Purchase Price in the form of a Promissory Note in
substantially the form attached as Exhibit A hereto.

 

ARTICLE II.
CLOSING AND CLOSING DATE



2.1.     Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of the Company on
November 26, 2008, or such earlier date as to which the parties may agree (the
“Closing Date”).



2.2.     Closing Documents. The following documents, duly executed and (where
appropriate) acknowledged, shall be delivered by the applicable party on the
Closing Date:



(a)     a stock power to transfer the Shares, and a certificate confirming, as
of the Closing Date, all of the Seller’s representations and warranties under
this Agreement, both executed by Seller;



(b)     an Escrow Agreement in the form attached as Exhibit B hereto executed by
both parties;



(c)     the Stock Pledge Agreement;



(d)     the Note; and



(e)     Any and all other instruments or documents necessary to comply with and
carry out the terms and provisions of this Agreement; provided, however, that no
such documents shall expand any obligations or liabilities of Seller beyond that
set forth in this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES; SELLER COVENANTS



3.1.     Seller’s Representations and Warranties. The Seller hereby represents
and warrants to Buyer on the date of this Agreement and as of the Closing Date
as follows:



(a)     This Agreement constitutes and, upon execution, the documents executed
by Seller at Closing will constitute, valid and legally binding obligations of
Seller, enforceable in accordance with its respective terms except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of equitable remedies.



(b)     Seller has good and valid title to all of the Shares, free and clear of
any and all Encumbrances whatsoever, and none of such Shares is subject to any
outstanding option, warrant, call, or similar right of any other Person to
acquire the same, and none of such Shares is subject to any restriction on
transfer thereof except for restrictions under applicable federal and state
securities Laws. Upon consummation of the transactions contemplated hereby in
accordance with the terms hereof, the Seller will convey good and valid title to
the Buyer of all of the Shares, free and clear of any and all Encumbrances
whatsoever, except for restrictions on transfer under applicable federal and
state securities Laws.



(c)     Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement does or will constitute a breach or
default (or with the lapse of time and/or the receipt of notice would constitute
a breach or default) under any contract or commitment to which the Seller or any
of its properties or assets are bound.



(d)     Seller has obtained all approvals and consents which may be necessary or
desirable to consummate the transactions contemplated in this Agreement. No
other consent, approval, or waiver of any Person is required to be made in
connection with the execution, delivery or performance of this Agreement by
Seller.



(e)     There are no (i) outstanding calls or options to acquire, or instruments
convertible into or exchangeable for, or agreements or understandings with
respect to the sale or issuance of the Shares, or (ii) Encumbrances, rights of
first refusal, rights of first offer, proxies, voting trusts, or voting
agreements with respect to the Shares or obligations to repurchase or otherwise
acquire the Shares pursuant to any agreement to which the Seller is or may be
bound.



3.2.     Buyer’s Representations and Warranties. The Buyer hereby represents and
warrants to, and agrees with, the Seller that:



(a)     This Agreement constitutes and, upon execution, the documents executed
by the Buyer at Closing will constitute, valid and legally binding obligations
of the Buyer that is a party thereto, enforceable in accordance with their
respective terms except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) the effect of
rules of law governing the availability of equitable remedies.



(b)     Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement does or will constitute a breach or
default (or with the lapse of time and/or the receipt of notice would constitute
a breach or default) under any contract or commitment to which the Buyer is a
party or by which the Buyer and/or any of its property is bound.



(c)     Buyer has obtained all approvals and consents which may be necessary or
desirable to consummate the transactions contemplated in this Agreement. No
other consent, approval, waiver or authorization of, or registration,
qualification or filing with or notice to any federal, state or local
governmental or regulatory authority, or any other person or entity (including,
without limitation, the Company) is required to be made in connection with the
execution, delivery or performance of this Agreement by Buyer.

 

ARTICLE IV. 

CONDITIONS TO CLOSING



4.1.     Seller’s Conditions to Close. The obligation of the Seller to
consummate the Closing is subject to the fulfillment on or before the Closing of
each of the following conditions by Buyer (or the written waiver by Seller
thereof):



(a)     The representations and warranties of Buyer under this Agreement shall
be true and correct on the date of the Closing with the same effect as though
such representations and warranties had been made as of the Closing.



(b)     Buyer shall have (i) delivered to Seller the Purchase Price in the form
of the Note, and (ii) executed and delivered to Seller the documents required to
be delivered by Buyer pursuant to Section 2.2.



(c)     Buyer shall have fully performed and complied with all of the provisions
of this Agreement.



4.2.     Buyer’s Conditions to Close. The obligation of the Buyer to consummate
the Closing is subject to the fulfillment on or before the Closing of each of
the following conditions by Seller (or the written waiver by Buyer thereof):



(a)     The representations and warranties of Seller under this Agreement shall
be true and correct on the date of the Closing with the same effect as though
such representations and warranties had been made as of the Closing.



(b)     Seller shall have executed and delivered to Buyer the documents required
to be delivered by Seller pursuant to Section 2.2.



(c)     Seller shall have fully performed and complied with all of the
provisions of this Agreement.



4.3.     Termination Rights. If the conditions to the obligations of any party
to close the transactions contemplated hereby are not satisfied on the Closing
Date, such party shall be entitled to terminate this Agreement, but such
termination shall be without prejudice to the right to recover all damages
resulting from any default by the other party under this Agreement (which right
to recover damages shall survive such termination).

 

ARTICLE V.
REMEDIES; ATTORNEYS’ FEES



5.1.     Remedies.



(a)     In the event of any default under or breach by Buyer of any of its
representations, warranties, covenants or agreements set forth in this
Agreement, the Seller shall have the right to terminate this Agreement, without
prejudice to the right of Seller to recover all damages incurred by Seller as a
result of the default or breach (which right to recover damages shall survive
such termination) and/or to exercise any and all rights and remedies that may be
available at law or in equity (including, without limitation, the right to
obtain specific performance of the terms of this Agreement).



(b)     In the event of any default under or breach by Seller of any of its
representations, warranties, covenants or agreements set forth in this
Agreement, the Buyer shall have the right to (i) terminate this Agreement,
without prejudice to the right of Buyer to recover all damages incurred by
Seller as a result of the default or breach (which right to recover damages
shall survive such termination) and/or (ii) to exercise any and all rights and
remedies that may be available at law or in equity (including, without
limitation, the right to obtain specific performance of the terms of this
Agreement) to recover damages resulting from such breach.



(c)     If either party shall seek specific performance, Buyer and Seller hereby
waive any objection or defense that that there may be an adequate remedy at law.



5.2.     Attorneys’ Fees. In the event of any litigation between the parties
with respect to this Agreement or the transactions contemplated thereby, the
prevailing party shall be entitled to recover all of its costs and expenses,
including, without limitation, reasonable attorneys ’ fees (before, during and
after any proceeding), from the non-prevailing party.

 

ARTICLE VI.  
GENERAL PROVISIONS



6.1.     Survival. The representations, warranties and covenants of the Seller
and the Buyer contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing.



6.2.     Expenses Related to this Agreement. Each party shall pay their
respective attorneys' fees and expenses incurred in the preparation and
negotiation of this Agreement and the Documents.



6.3.     Heirs, Successors and Assigns. This Agreement shall be binding upon,
and subject to the restrictions on assignment by Buyer contained herein inure to
the benefit of, each party hereto and their respective heirs, successors and
assigns.



6.4.     Waiver, Modification or Cancellation. Any waiver, alteration or
modification of any of the provisions of this Agreement or cancellation or
replacement of this Agreement shall not be valid unless in writing and signed by
the parties hereto.



6.5.     Governing Law. The laws of the State of Delaware govern the validity,
interpretation, construction and enforcement of this Agreement.



6.6.     Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such terms,
covenants or conditions nor shall any waiver or relinquishment of any right or
power be deemed a waiver of such terms, covenants or conditions nor shall any
waiver or relinquishment of any right or power hereunder at any one time or more
times be deemed a waiver or relinquishment of such right or power at any other
time or times.



6.7.     Notice. Any notice required to be given hereunder pursuant to the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (a) when delivered in person, or by messenger or courier service,
charges prepaid or billed to the account of the party giving notice, or (b) on
receipt after being sent by first class certified or registered mail, postage
prepaid, return receipt requested, or (c) on receipt after being sent by express
mail or a reputable delivery service guaranteeing overnight delivery, in each
case addressed as follows or such other address as may be provided by like
notice:



If to the Company, to:

Mr. C. Thomas McMillen

 

Chief Executive Officer

 

Homeland Security Capital Corporation

 

1005 N. Glebe Road, Ste. 550

 

Arlington, VA 22201

 

Facsimile: (703) 528-0956

   

With a copy to:

Martin T. Schrier, Esq.

 

Kirkpatrick & Lockhart Preston Gates Ellis LLP

 

200 S. Biscayne Blvd., Suite 3900

 

Miami, FL 33131

 

Facsimile: (305) 358-7095

   

With a copy to:

YA Global Investments, L.P.

101 Hudson Street, Suite 3700

Jersey City, NJ 07302
Attention: Mark Angelo
Telephone: (201) 985-8300

Facsimile: (201) 985-8266
Residence: Cayman Islands

   

With a copy to:

David Gonzalez, Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266



6.8.     Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter hereof, and contains all of the covenants, agreements and
representations between the parties with respect to such matter. Buyer hereby
acknowledges that no promise, representation or warranty (either express or
implied) not contained in this Agreement has been made to induce Buyer to
execute this Agreement. All exhibits attached hereto are hereby made a part of
this Agreement for all purposes.



6.9.     Definitions.



The following terms have the following meanings:



“Confidential Information” means all (a) confidential information and trade
secrets of the Company including any of the same comprising the identity, lists
or descriptions of any customers, referral sources or organizations;
(b) financial statements, cost reports or other financial information;
(c) contract proposals, or bidding information; (d) business plans and training
and operations methods and manuals; (e) personnel records; (f) information
concerning fee structures; (g) management systems, policies or procedures,
including related forms and manuals; (h) all books and records of the Company
not already included in (a) through (g) of this definition, and (i) the
existence of the transactions contemplated by the Company. Confidential
Information shall not include any information which (i) is disclosed pursuant to
subpoena or other legal process, (ii) has been publicly disclosed, (iii)
subsequently becomes legally known and is not in violation of any obligation of
confidentiality of such Person, or (iv) is subsequently disclosed by any third
Person not in breach of a confidentiality agreement.



“Encumbrance” means, with respect to any asset, any lien, mortgage, deed of
trust, pledge, hypothecation, security interest, voting right, preemptive right
or any other right under any shareholders or similar agreement, encumbrance,
easement, right of way, encroachment, claim, lien, lease (including any
capitalized lease) or charge of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement and the filing of, or agreement to give, any financing statement with
respect to any asset under the Uniform Commercial Code of any state or
comparable Law.



“Law(s)” means any foreign, federal, state and local laws, statutes,
regulations, rules, codes or ordinances enacted, adopted, issued or promulgated
by any governmental body or common law.



“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or governmental body.



“Proceeding” means any action, suit, proceeding, complaint, charge, hearing
inquiry or investigation including any of the same before or by any governmental
body.

     



[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written



 

SELLER:
 

 

YA GLOBAL INVESTMENTS, L.P.

 

By: Yorkville Advisors, LLC,

  its investment manager

 

By:____/s/ Marc Angelo ________________

     Marc Angelo,

     President and Portfolio Manager

         

BUYER:

 

 

HOMELAND SECURITY CAPITAL CORPORATION

     

Name:___/s/ C. Thomas McMillen____________

     C. Thomas McMillen,

     Chief Executive Officer





